UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4320



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PRUDENCE QUERIDA DOTSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-04-201)


Submitted:   November 30, 2005         Decided:     December 27, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, Acting United States Attorney, R. Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Prudence Querida Dotson pled guilty to distribution of

.22 grams of cocaine base (crack), in violation of 21 U.S.C.

§ 841(a) (2000).           She appeals her 42-month sentence, arguing that

it violates her due process rights, as informed by ex post facto

principles.       She also asserts that the sentence imposed was not

reasonable.       Finding no merit to Dotson’s claims, we affirm her

sentence.

            Dotson first contends that her due process rights, as

informed    by        ex   post   facto    principles,      are      violated     by   the

imposition       of    a   sentence    under     the     Supreme     Court’s    remedial

decision    in    United      States      v.   Booker,    125   S.    Ct.   738    (2005)

(referring to the Court’s opinion expressed through Justice Breyer,

which makes the guidelines advisory rather than mandatory), rather

than under the mandatory guidelines applicable at the time of her

offense.     We find that this claim is without merit.                      See United

States v. Dupas, 419 F.3d 916 (9th Cir. 2005) (rejecting ex post

facto claim); United States v. Jamison, 416 F.3d 538 (7th Cir.

2005) (same); United States v. Lata, 415 F.3d 107 (1st Cir. 2005)

(same); United States v. Scroggins, 411 F.3d 572, 576 (5th Cir.

2005) (same); United States v. Duncan, 400 F.3d 1297 (11th Cir.)

(same), cert. denied, 126 S. Ct. 432 (2005).

            Dotson         also   challenges       the     reasonableness         of   her

sentence.        She asserts that the 42-month sentence imposed is


                                           - 2 -
greater than necessary to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, and provide

her with drug treatment and rehabilitation.     We have carefully

reviewed the record and Dotson’s contentions and find that the

sentence imposed by the district court is reasonable.    See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).

            Accordingly, we affirm Dotson’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -